DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
Abstract exceeds 150 words. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “partly” recited in claim 15 is a relative term which renders the claim indefinite. The recitation “the coil current is partly generated by the first inverter only and partly generated by the second inverter only” is not defined by the claim, the specification does not provide a standard for 
In regards to claim 15, the recitation “the coil current is partly generated by the first inverter only and partly generated by the second inverter only” is indefinite because it is unclear to the examiner as to what the applicant meant by “partly.” As discussed in MPEP 2173.05(b) lll., and after review of the specification, the specification does not interpret the bounds of defining the term “partly.” Thus, the metes and bounds cannot be determined, which renders the claim indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15, 19, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murayama et al. (US 2017/0018973 A1).
In regards to claim 13, Murayama discloses, in figure 10, a primary unit (Fig. 9, “S”) for an inductive charging system configured to transfer energy from the primary unit to a secondary unit (Fig. 9, “R”) via a magnetic field (Par 0159, 0167), comprising: a primary coil (3a) configured to generate the magnetic field in response to a coil current through the primary coil (Par 0165, 0167); a first inverter (2a, 2b; See Figure 2 embodiment configuration of element “2”) coupled to the primary coil (3a) via a first capacitor (3b above) and configured to charge or discharge the first capacitor based on a first input voltage (Par 0164, 0170); a second inverter (2c, 2d; See figure 2 embodiment configuration of element “2”) coupled to the primary coil (3a) via a second capacitor (3b below) and configured to charge or discharge the second capacitor based on a second input voltage (Par 0164, 0170); and a control unit (4, 
In regards to claim 14, Murayama discloses, in figure 10, the primary unit according to claim 13, wherein the first capacitor (3b above) has a first capacitance C1A (Par 0189); the second capacitor (3b below) has a second capacitance C1B (Par 0189); and the capacitance information item indicates a capacitance value of between (C1A*C1B)/C1A+C1B) and C1B; or the capacitance information item indicates a capacitance value of between C1B and (C1A+C1B) (capacitor 3b above and below are both parallel which shows the capacitance information item indicates a capacitance value of between C1B and (C1A+C1B), see figure 10, par 0189).
In regards to claim 15, Murayama discloses, in figure 10, the primary unit according to claim 13, wherein the control unit (4, 60, 70) is further configured to: drive the first inverter (2a, 2b; See Figure 2 embodiment configuration of element “2”) and the second inverter (2c, 2d; See figure 2 embodiment configuration of element “2”) based on the capacitance information item so that the coil current is partly generated by the first inverter only (2a, 2b, a portion of coil current is generated) and partly generated by the second inverter only (2c, 2d, a portion of coil current is generated) (par 0189, 0165).
In regards to claim 19, Murayama discloses, in figure 10, the primary unit according to claim 13, wherein the magnetic field and the coil current have a specific frequency (Par 0166-0167); and the control unit (4, 60, 70) is further configured to drive the first inverter (2a, 2b) and the second inverter (2c, 2d) cyclically in a sequence of different phases such that the sequence of different phases is repeated at the specific frequency (par 0166-0167).
In regards to claim 24, Murayama discloses, in figure 10, a method for operating a primary unit (Fig. 9, “S”) of an inductive charging system configured to transfer energy from the primary unit to a secondary unit (Fig. 9, “R”) via a magnetic field (Par 0159, 0167); whereinPage 6 of 9Application No. To be determinedAttorney Docket No. 080437.PD154US the primary unit (Fig. 9, “S”) comprises a primary coil (3a) configured to generate the magnetic field in response to a coil current through the primary coil (Par 0165, 0167); the primary unit (Fig. 9, “S”) comprises a first inverter (2a, 2b; See Figure 2 embodiment configuration of element “2”) coupled to the primary coil (3a) by a first capacitor (3b above) and configured to charge or discharge the first capacitor based on a first input voltage (Par 0164, 0170); and the primary unit comprises a second inverter (2c, 2d; See figure 2 embodiment configuration of element “2”) coupled to the primary coil (3a) via a second capacitor (3b below) and configured to charge or discharge the second capacitor based on a second input voltage (Par 0164, 0170); the method comprising: ascertaining a capacitance information item (Par 0189) in relation to an effective capacitance of a primary resonant circuit (3) of the primary unit (Fig. 9, “S”), wherein the primary resonant circuit (3) comprises the primary coil (3a) (Par 0170-0171, 0186-0187); and driving the first inverter (2a, 2b) and the second inverter (2c, 2d) based on the capacitance information item (par 0189) in order to bring about the coil current through the primary coil (Par 0164, 0166, 0191).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (US 2017/0018973 A1) in view of Keeling et al. (2016/0190815 A1).
In regards to claim 21, Murayama discloses, in figure 10, the primary unit according to claim 13, wherein the first capacitor (3b above) is coupled in series with the primary coil (first capacitor 3b above is coupled in series with the primary coil 3a);Page 5 of 9Application No. To be determinedAttorney Docket No. 080437.PD154US the second capacitor (3b below) is coupled in series with the primary coil (second capacitor 3b below is coupled in series with the primary coil 3a);Page 5 of 9Application No. To be determinedAttorney Docket No. 080437.PD154US the first capacitor (3b above) is coupled to the primary coil (3a) via the second capacitor (the first capacitor 3b above is coupled to the primary coil 3a together via the second capacitor 3b below); the first capacitor comprises a first partial capacitor (3b above; par 0167), which is coupled to a first side of the primary coil (3b is coupled to the top side of primary coil 3a), and/or an output of the first inverter (Fig. 2 configuration; 2a, 2b) is coupled to an output of the second inverter (Fig. 2 configuration; 2c, 2d) via the first capacitor (output of first inverter 2a and 2b are coupled to output of second inverter 2c, 2d via the capacitors 3b). Murayama does not clearly disclose a second partial capacitor, which is coupled to a second side of the primary coil.
However, Keeling discloses, in figure 8, a second partial capacitor (814; par 0072), which is coupled to a second side of the primary coil (3a as discussed in Murayama).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murayama to incorporate the teachings of Keeling by including a second partial capacitor, which is coupled to a second side of the primary coil in order to .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (US 2017/0018973 A1) in view of Fischer et al. (US 2019/0089171 A1) in further view of Steffka et al. (US 2011/0260530 A1).
In regards to claim 23, Murayama disclose the primary unit according to claim 13, but does not clearly disclose wherein the first inverter comprises a first full bridge and the second inverter comprises a second full bridge; the first full bridge and the second full bridge each comprise semiconductor-based switching elements; and/or the switching elements each comprise a flyback diode.
However, Fischer discloses, in figure 3, wherein the first inverter (112-1) comprises a first full bridge (S1-S4, Par 0053) and the second inverter (112-2) comprises a second full bridge (S5-S8, par 0053); the first full bridge (S1-S4) and the second full bridge (S5-S8) each comprise semiconductor-based switching elements (Par 0054).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murayama to incorporate the teachings of Fischer by including wherein the first inverter comprises a first full bridge and the second inverter comprises a second full bridge; the first full bridge and the second full bridge each comprise semiconductor-based switching elements in order to adjust the peak-to-peak amplitude of the alternating current, such as to reduce ripple current applied or flowing into the coil portion of the resonant circuit. By so doing, ripple current can be reduced in power-transmitting or power-receiving devices, which may improve an overall power transmission efficiency, enable use of smaller decoupling capacitors, or reduce stress on elements of respective resonant circuits of the devices (Fischer, par 0032).
Murayama and Fischer does not clearly disclose the switching elements each comprise a flyback diode.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murayama and Fischer to incorporate the teachings of Steffka by including the switching elements each comprise a flyback diode in order to provide an improved vehicular electrical system that reduces such current flow through the shield (Steffka, par 0005).
Allowable Subject Matter
Claims 16-18, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896